Citation Nr: 0731515	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-00 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for right ear hearing 
loss, currently evaluated at zero percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the veteran's claim for 
entitlement to an increased rating for right ear hearing 
loss, currently evaluated at zero percent disabling, and 
denied the veteran's application to reopen a claim of 
entitlement to service connection for left ear hearing loss.

The veteran's claim of entitlement to an increased rating for 
right ear hearing loss, currently evaluated at zero percent 
disabling, and entitlement to service connection for left ear 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1998 rating decision, the RO denied service 
connection for left ear hearing loss and notified the veteran 
of the determination and of his appellate rights.

2.  The veteran did not file a Notice of Disagreement with 
the April 1998 rating decision and the decision became final.

3.  The evidence received since the April 1998 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the left ear hearing loss claim.




CONCLUSIONS OF LAW

1. The RO's April 1998 decision denying service connection 
for left ear hearing loss is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 
(2007).

2. Evidence received since the April 1998 rating decision is 
new and material; the claim of service connection for left 
ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a), (c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's claim of 
service connection for left ear hearing loss. Thus, no 
discussion of VA's duties to notify and assist is required.

In a April 1998 rating decision, the RO denied service 
connection for left ear hearing loss on the basis that there 
was no evidence that the left ear hearing loss disability was 
related to the veteran's service connected right ear hearing 
loss and there was no evidence of left ear hearing loss in-
service or during the one year presumptive period following 
discharge.

The evidence of record at the time of the April 1998 rating 
decision included the available service medical records; VA 
examinations dated May 1958 and September and October 1997; 
letter from Dr. D.H. dated January 1997 with medical records; 
post-service VA medical records; and statements submitted by 
the veteran.  The veteran's service medical records were 
negative for any left ear hearing loss.

Because the veteran never submitted a Notice of Disagreement 
(NOD) with the April 1998 rating decision, it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103 (2007).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In cases such as this, where the claim is filed on or after 
August 29, 2001, under 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to agency 
decisionmakers.  "Material" evidence is evidence which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the April 1998 rating decision, the veteran 
submitted a second opinion of Dr. D.H. dated March 2004 as 
well as VA examinations in April 1999, February 2002, July 
2004, and February 2006.  Dr. D.H.'s letter is both new and 
material in that it reaffirms his prior opinion of January 
1997 finding left ear hearing loss and attributing it to the 
acoustic trauma the veteran suffered while in service.  In 
light of the basis for the RO's April 1998 determination, 
this evidence raises a reasonable possibility of 
substantiating the claim. Thus, the evidence is "new and 
material" under the provisions of 38 C.F.R. § 3.156(a), and 
the claim is reopened.


ORDER

The veteran's application to reopen a claim of entitlement to 
service connection for left ear hearing loss is granted.




REMAND

Service Connection of the Left Ear Hearing Loss

The veteran seeks service connection for left ear hearing 
loss due to acoustic trauma suffered in service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d)(2007).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is: 
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

It is undisputed in the record that the veteran currently has 
left ear hearing loss to a compensable level.  A VA 
examination, performed in February 2006 found that the 
veteran's left ear had pure tone auditory thresholds higher 
than 26 decibels in all of the tested frequencies and 
auditory thresholds higher than 40 decibels at the 1000, 
2000, 3000, and 4000 Hertz frequencies.  Additionally, the 
veteran's left ear was found to have a speech recognition 
score of 80 percent using the Maryland CNC Test.

It is also undisputed that the veteran suffered acoustic 
trauma while in service.  The SMR's indicate that the 
veteran's hearing was normal upon induction.  The veteran's 
SMR's further note that he suffered acoustic trauma in-
service causing right ear hearing loss and that he was found 
unfit for service due to this hearing loss.

Dr. D.H., a private audiology specialist, opined in January 
1997 and March 2004 that the veteran's left ear hearing loss 
was due to the reported in-service acoustic trauma stating 
that military noise produced the hearing loss in both ears.  
In the January 1997 statement, he accurately indicated that 
no audiometric test procedure was performed in 1957 when the 
veteran was discharged from service, therefore, it would not 
have been possible to accurately define hearing status.  He 
further stated that there is empirical evidence that binaural 
hearing loss soon after discharge.  However, Dr. D.H. 
apparently did not have access to records reflecting normal 
hearing in the left ear shortly after service (VA examination 
reports dated in May 1958 and June 1959).  

While the veteran was afforded a VA examination in February 
2006 the examiner did not have access to the veteran's claims 
folder or SMR's when she rendered her opinion.  Additionally, 
the VA examiner did not opine as to whether is was at least 
as likely as not that the veteran's left ear hearing loss was 
due to the conceded in service acoustic trauma or proximately 
due to or the result of the veteran's service-connected right 
ear hearing loss.

In light of the February 2006 examiner's failure to render an 
opinion on the etiology of the veteran's hearing loss, as 
well as the lack of any indication that Dr. D.H. had the 
opportunity to review the veteran's file when he rendered his 
opinion, the Board finds that the veteran should be afforded 
another medical examination.  See Howell v. Nicholson, 19 
Vet. App. 535, 539 (2006); see also Coburn v. Nicholson, 19 
Vet. App. 427, 433 (2006).

Increased Rating for Right Ear Hearing Loss, Currently 
Evaluated at Zero Percent Disabling

The Board notes that the determination regarding entitlement 
to service connection for left ear hearing loss may well 
impact on his claim for increased rating for right ear 
hearing loss.  Thus a decision by the Board on the veteran's 
increased rating for right ear hearing loss claim would at 
this point be premature.  See Henderson v. West, 12 Vet. App. 
11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim from October 1957 
to the present.  The veteran should be 
specifically asked to identify the 
records concerning his earliest 
diagnosis/treatment for hearing loss in 
the left ear.  Attempt to obtain and 
associate with the claims folder any 
medical records identified by the 
veteran.

2.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any hearing loss found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail.  The 
examiner should comment on the veteran's 
report regarding the onset of left ear 
hearing loss, the lay statements of 
record relating to the veteran's hearing 
loss since service, and opine as to 
whether it is more likely than not 
(meaning likelihood greater than 50%), at 
least as likely as not (meaning 
likelihood of at least 50%), or less 
likely than not or unlikely (meaning that 
there is a less than 50% likelihood) that 
the veteran's hearing loss is related to 
or had its onset during service, and 
particularly, to his report of in-service 
acoustic trauma, or that it is related to 
his right ear hearing loss.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

3.  Thereafter, adjudicate the veteran's 
claim of service connection for left ear 
hearing loss.  If the benefits sought on 
appeal are not granted, the RO should 
issue the veteran and his representative 
a supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


